971 So. 2d 903 (2007)
Dean RUDD, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-3469.
District Court of Appeal of Florida, Fifth District.
December 7, 2007.
Rehearing Denied January 9, 2008.
Dean A. Rudd, Raiford, pro se.
No Appearance for Appellee.
PER CURIAM.
Rudd appeals the summary denial of his Rule 3.800(a)[1] motion in which he alleged that he was entitled to additional jail-time credit. The trial court denied the motion without attaching any portion of the record to refute Rudd's facially sufficient claim. Accordingly, we reverse and remand for the trial court to either attach portions of the record refuting Rudd's claim or to grant the requested relief. Friss v. State, 881 So. 2d 38 (Fla. 5th DCA 2004).
REVERSED and REMANDED.
MONACO, LAWSON and EVANDER, JJ., concur.
NOTES
[1]  Fla. R.Crim. P. 3.800(a).